Case 9:19-cv-81160-RS Document 164 Entered on FLSD Docket 02/20/2020 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA


  APPLE, INC.,
                                                      Civil Action No. 19-cv-81160
         Plaintiff,
                                                      Jury Trial Demanded
         v.

  CORELLIUM, LLC

         Defendants.


                       MOTION TO APPEAR PRO HAC VICE,
                   CONSENT TO DESIGNATION, AND REQUEST TO
             ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

        In accordance with Local Rule 4(b) of the Rules Governing the Admission, Practice, Peer

 Review, and Discipline of Attorneys of the United States District Court for the Southern District of

 Florida, the undersigned respectfully moves for the admission pro hac vice of Melody L. McGowin

 of the law firm of Pierce Bainbridge Beck Price & Hecht LLP, 277 Park Ave 45th Floor, New York,

 NY 10172, tel: (212) 484-9866. for purposes of appearance as co-counsel on behalf of Defendant

 Corellium, LLC in the above-styled case only, and pursuant to Rule 2B of the CM/ECF

 Administrative Procedures, to permit Melody L. McGowin to receive electronic filings in this case,

 and in support thereof states as follows:

        1.      Melody L. McGowin is not admitted to practice in the Southern District of Florida.

 She is a member in good standing of the Bar of the State of New York, bar number 5323704, the

 United States District Court for the Southern District of New York, bar number MM3437; the

 Eastern District of New York, MM3538, the Western District of New York, bar number not
Case 9:19-cv-81160-RS Document 164 Entered on FLSD Docket 02/20/2020 Page 2 of 5




 assigned in this Court, the Eastern District of Michigan, bar number not assigned in this Court, and

 the Eastern District of Texas, bar number not assigned in this Court.

           2.    Movant, Justin Levine, Esquire, of the law firm of Cole, Scott & Kissane, P.A., 222

 Lakeview Avenue, Suite 120 West Palm Beach, Florida 33401, is a member in good standing of

 the Florida Bar and the United States District Court for the Southern District of Florida and is

 authorized to file through the Court’s electronic filing system. Movant consents to be designated

 as a member of the Bar of this Court with whom the Court and opposing counsel may readily

 communicate regarding the conduct of the case, upon whom filings shall be served, who shall be

 required to electronically file and serve all documents and things that may be filed and served

 electronically, and who shall be responsible for filing and serving documents in compliance with

 the CM/ECF Administrative Procedures.          See Section 2B of the CM/ECF Administrative

 Procedures.

          3.    In accordance with the local rules of this Court, Melody L. McGowin has made

payment of this Court’s $75 admission fee. A certification in accordance with Rule 4(b) is attached

hereto.

          4.    Melody L. McGowin, by and through designated counsel and pursuant to Section 2B

CM/ECF Administrative Procedures, hereby requests the Court to provide Notice of Electronic

Filings to Melody L. McGowin at email address: mmcgowin@piercebainbridge.com

          WHEREFORE, Justin Levine, moves this Court to enter an Order for Melody L. McGowin,

to appear before this Court on behalf of Defendant Corellium, LLC for all purposes relating to the

proceedings in the above-styled matter and directing the Clerk to provide notice of electronic filings

to Melody L. McGowin.
Case 9:19-cv-81160-RS Document 164 Entered on FLSD Docket 02/20/2020 Page 3 of 5




 Dated: February 20, 2020                  Respectfully submitted,


                                        COLE, SCOTT & KISSANE, P.A.
                                        Counsel for Defendant CORELLIUM, LLC
                                        Esperante Building
                                        222 Lakeview Avenue, Suite 120
                                        West Palm Beach, Florida 33401
                                        Telephone (561) 612-3459
                                        Facsimile (561) 683-8977
                                        Primary e-mail: jonathan.vine@csklegal.com
                                        Primary e-mail: justin.levine@csklegal.com
                                        Primary e-mail: lizza.constantine@csklegal.com

                                  By: s/ Justin B. Levine
                                      JONATHAN VINE
                                      Florida Bar. No.: 10966
                                      JUSTIN B. LEVINE
                                      Florida Bar No.: 106463
                                      LIZZA C. CONSTANTINE
                                      Florida Bar No.: 1002945
                                      MICHAEL A. BOEHRINGER
                                      Florida Bar No.: 1018486


                            Counsel for Defendant Corellium, LLC
Case 9:19-cv-81160-RS Document 164 Entered on FLSD Docket 02/20/2020 Page 4 of 5




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA



  APPLE, INC.,
                                                       Civil Action No. 19-cv-81160
         Plaintiff,
                                                       Jury Trial Demanded
         v.

  CORELLIUM, LLC

         Defendants.


                        CERTIFICATION OF MELODY L. MCGOWIN

        Melody L. McGowin, Esquire, pursuant to Rule 4(b) of the Rules Governing the Admission,

 Practice, Peer Review, and Discipline of Attorneys, hereby certifies that (1) I have studied the Local

 Rules of the United States District Court for the Southern District of Florida; and (2) I am a member

 in good standing of the Bar of the States of New York and the United States District Court for the

 Southern District of New York, the Eastern District of New York, the Western District of New

 York, the Eastern District of Michigan, and the Eastern District of Texas (3) I have not filed three

 or more motions for pro hac vice admission in the District within the last 365 days.




                                                                Melody L. McGowin
Case 9:19-cv-81160-RS Document 164 Entered on FLSD Docket 02/20/2020 Page 5 of 5




                                    CERTIFICATE OF SERVICE

        I hereby certify that on this February 20, 2020, a copy of the forgoing was filed

 electronically. Notice of this filing will be sent by email to all parties by operation of the Court’s

 Electronic Filing System. Parties may access this filing through the Court’s CM/ECF system.



                                                                        /s/ Justin B. Levine
                                                                        Justin Levine
